1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                  ***
8
      ROBERT ALLEN GOODLOW,                           Case No. 3:18-cv-00323-MMD-CBC
9
                                        Petitioner,
10           v.                                                        ORDER
11
      WARDEN BAKER, et al.,
12
                                    Respondents.
13

14          Petitioner filed a motion asking for an extension of time to file an amended petition
15   (ECF No. 24), which this Court construed as a motion for leave to file an amended petition
16   (ECF No. 25).
17          With his motion, Petitioner claims that, in filing his prior amended petition, he failed
18   to include “all possible claims for relief” and “separately number every violation of his
19   constitutional rights and grounds for relief.” (ECF No. 24 at 2.) The Federal Rules of Civil
20   Procedure governing amendments to a pleading—Rule 15(a)—“applies to habeas corpus
21   actions with the same force that it applies to garden-variety civil cases.” James v. R.A.
22   Giles, 221 F.3d 1074, 1078 (9th Cir. 2000). In the absence of bad faith, undue delay,
23   prejudice to the opposing party, or futility of amendment, leave to amend under Rule 15(a)
24   should be granted with "extreme liberality.” DCD Programs, Ltd. v. Leighton, 833 F.2d
25   183, 186 (9th Cir. 1987) (citations omitted). Because none of these factors appear to be
26   present here, Petitioner will be permitted to file an amended petition.
27          It is therefore ordered that Petitioner’s motion for leave to file an amended petition
28   (ECF No. 24) is granted.
1           It is further ordered that the Clerk send Petitioner a noncapital Section 2254

2    habeas petition form, one copy of the instructions for the form, and a copy of his prior

3    amended habeas petition (ECF No. 8). Petitioner will have 30 days from the date of the

4    entry of this order on the record within which to file with the Court an amended petition

5           It is further ordered that Respondents will have 60 days from the date the amended

6    petition is filed to answer or otherwise respond to the amended petition.

7           It is further ordered that if Respondents file an answer, Petitioner will have 60 days

8    from the date on which the answer is served on him to file and serve a reply. If

9    Respondents file a motion to dismiss, Petitioner will have 60 days from the date on which

10   the motion is served on him to file and serve a response to the motion to dismiss, and

11   Respondents will, thereafter, have 30 days to file a reply in support of the motion.

12          It is further ordered that any additional state court record exhibits filed herein by

13   either Petitioner or Respondents must be filed with a separate index of exhibits identifying

14   the exhibits by number. The CM/ECF attachments that are filed further must be identified

15   by the number or numbers of the exhibits in the attachment. The hard copy of any

16   additional state court record exhibits must be forwarded—for this case—to the staff

17   attorneys in Reno.

18          DATED THIS 15th day of April 2019.

19

20                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28


                                                  2
